Case: 3:15-cr-00024-JGC Doc #: 178 Filed: 03/14/19 1 of 1. PageID #: 1258


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

                                                      Case No 3:15-cr-24
United States of America,

               Plaintiff/Respondent,

       v.                                             ORDER TO SHOW CAUSE


Ana Angelica Pedro Juan,

               Defendant/Petitioner.


       This cause came to be heard on a petition for habeas corpus filed pursuant to

28 U.S.C. Section 2255.

       It is hereby

       ORDERED that the government shall show cause on or before sixty (60) days of the date

of this order, why the petition should not be granted and the writ as prayed for issued. Defendant

shall file his reply within thirty (30) days after the government has filed their response.

       SO ORDERED.


                                                        /s/ James G. Carr 3/14/19
                                                        Sr. United States District Judge
